DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,605,733 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per claim 1, ‘733 patent discloses a system for an imaging flow cytometer (claim 1: “A system for an imaging flow cytometer”), comprising: a light source configured to emit light having one or more wavelengths (claim 1: “ a light source configured to emit light having one or more wavelengths”); at least one optical element adapted to form a light sheet from the emitted light (claim 1: “at least one optical element adapted to form a light sheet from the emitted light; 
As per claim 2, all limitations are encompassed in claim 1 of ‘733 patent.
As per claim 3, all limitations are encompassed in claim 2 of ‘733 patent.
As per claim 4, all limitations are encompassed in claim 3 of ‘733 patent.
As per claim 5, all limitations are encompassed in claim 4-6 of ‘733 patent.
As per claim 6, all limitations are encompassed in claim 7 of ‘733 patent.
As per claim 7, all limitations are encompassed in claims 1 and 14 of ‘733 patent, the examiner note’s the system in ‘733 patent is a computer-like system, which inherently includes a non-transitory computer readable medium
As per claim 8, all limitation are encompassed in claim 15 of ‘733 patent.
As per claim 9, ‘733 patent discloses a system for an imaging flow cytometer (claim 1: “A system for an imaging flow cytometer”), comprising: a light source configured to emit light having one or more wavelengths (claim 1: “ a light source configured to emit light having one or more wavelengths”); at least one optical element adapted to form a light sheet form the emitted light (claim 1: “at least one optical element adapted to form a light sheet from the emitted light; 
As per claim 10, all limitations are encompassed in claim 2 of ‘733 patent.
As per claim 11, all limitations are encompassed in claim 3 of ‘733 patent.
As per claim 12, all limitations are encompassed in claim 2 of ‘733 patent.
As per claim 15, all limitations are encompassed in claim 1 of ‘733 patent.
As per claim 16, all limitations are encompassed in claim 4-6 of ‘733 patent.
As per claim 17, all limitations are encompassed in claim 7 of ‘733 patent.
As per claim 18, all limitations are encompassed in claim 8 of ‘733 patent.
As per claim 19, all limitations are encompassed in claim 9-10 of ‘733 patent.
As per claim 20, all limitations are encompassed in claim 11-12 of ‘733 patent.

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,605,733 B1 in view of Wu et al (U.S. Publication No. 2014/0353522 A1).
As per claim 13, ‘733 patent in claim teaches “at least one optical element”. However, ‘733 patent does not explicitly teach the optical element “includes at least one of an x-cylindrical 
Wu teaches a flow cytometer system (figure 1) includes at least an x-cylindrical lens 4 in connection with a collimator lens to form a light sheet (figure 1 and paragraph [011]).
‘733 patent and Wu are combinable because they are from the same field of endeavor, flow cytometer.
At the time of the invention, one would be motivated to include at least an x-cylindrical lens with a collimator lens as an optical element to form a light sheet because it would overcome the limitation of the small DOF of the fluorescence imaging microscope (paragraph [0049]).
As per claim 14, see explanation in claim 13 for collimator lens.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hillman (U.S. Publication No. 2016/0327779 A1)

As per claim 10, Hillman discloses wherein the light sheet is a multi-color light sheet such that the light sheet includes a plurality of discrete spectra light sheets, each different from one another (see figure 5D for multiple illumination sources 502a-502c, paragraph [0207], paragraph [0173], multi-color imaging components, paragraph [0234], multi-color detection). 
As per claim 11, Hillman discloses a filtering device (spectral beam splitter 804) adapted to select at least one of a plurality of emission spectral bands emitted from the sample in response to the sample being illuminated with the multi-color light sheet (see figure 5D for multiple illumination sources 502a-502c, paragraph [0207], paragraph [0173], multi-color imaging components, paragraph [0234], multi-color detection), and wherein the light from the sample captured by the imaging device is based, at least in part, one the at least one of the plurality of emission spectral bands selected by the filtering device (paragraph [00235]-[0238]).
As per claim 12, Hillman discloses a plurality of dichroic filters (paragraph [0015], dichroic beam splitters) adapted to direct each of a plurality of emission spectral bands emitted from the 
As per claim 13, Hillman teaches wherein the at least one optical element includes at least one of an x-cylindrical lens, a z-cylindrical lens, a partial beam splitter, a wave plate, a spatial light modulator, a mask, or a galvo optically coupled to the light source to form the light sheet (see paragraph [0024] for cylindrical lens).
As per claim 14, Hillman teaches wherein the at least one optical element includes a collimator optically coupled with a cylindrical lens to form the light sheet (paragraph [0158], a collimated beam source may be used).
As per claim 17, Hillman discloses wherein the at least one optical element is adapted to forming a plurality light sheets from the excitation light, and the imaging device is adapted to capture the emitted light from each of the plurality of light sheets simultaneously to form a three-dimensional image (figure 23D).
As per claim 18, Hillman discloses a translation stage affixed to the detection objective, wherein the at least one optical element is adapted to forming a plurality of light sheets from the emitted light, and the stage is adapted to move the detection objective to focus successive emissions from each of the plurality of light sheets (paragraph [0262]-[0263], translation component 1410).
As per claim 20, Hillman discloses wherein the sample includes identification tags, and wherein the identification tags include at least one of: a plurality of beads that are spatially arranged in a well-defined fashion (paragraph [0619]), or one or more beads coated with one or more photobleachable dyes (paragraph [0187], the dyed beads may be subjected to photobleaching)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hillman in view of Weitz et al (“Weitz” hereinafter, U.S. Publication No. 2019/0101537 A1).
For claim 19, Hillman teaches the system including a microfluidic chambers for fluid flow (paragraph [0502] and [0578]). However Hillman does not explicitly teach the microfluidic chambers including a pump for flow rate and using DC electric field. Weitz teaches a microfluidic determination system for immune cells (abstract). The microfluidic channel in Weitz includes a pump for flow control (paragraph [0101]) and using DC electric field to the fluid (paragraph [0067]). Hillman and Weitz are combinable because they are from the same field of endeavors, flow cytometry (paragraph [0053] in Weitz and paragraph [0578] in Hillman). At the time the invention was made, it would have been obvious to a person of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TOM Y LU/Primary Examiner, Art Unit 2667